MARTIN, J.
The allegations of the complaint, briefly stated, are that L. B. Wells was "the infant son of the defendant; that about June 1, 1893, the defendant’s son came to the plaintiff’s home, “in a destitute condition, and without the physical ability of providing himself with the necessaries of life”; that the plaintiff thereupon caused the defendant to be notified of the whereabouts of his son, and of his destitute condition; that, just prior to that time, the defendant had refused longer to furnish his son with the necessaries of life, had denied him shelter under his roof, had abandoned and repudiated him as his son, and refused longer to provide for him, either in sickness or in health; that the plaintiff furnished the son with the necessaries of life, consisting of board, lodging, clothing, work and labor in repairing his clothes and caring for him while he was ill at the plaintiff’s house, and money to secure his return to the defendant, to the value of $125.51; that the necessaries thus furnished the son were reasonably worth that sum; that, prior to the commencement of the action, the plaintiff demanded payment of the defendant for the necessaries thus furnished; and that the same was not paid. The complaint was demurred to, upon the ground that facts sufficient to constitute a cause of action were not stated therein.
The first question presented is whether, upon the facts alleged, the law raises an implied promise on the part of the defendant to pay for the necessaries furnished to his infant son by the plaintiff. That it is the duty of parents to provide for the maintenance of their infant children is a principle of natural law, and the obliga*602tion to discharge this duty continues until the child is in a condition to provide for himself or becomes 21 years of age. The questions, however, whether that duty is a legal one or only a moral duty, and whether it is sufficient to raise an implied promise upon the part of the parent to pay for necessaries furnished his child, are questions as to which there seems to be a conflict in the authorities; one class holding that, independent of statute, a parent is not liable for necessaries furnished his infant child, while another class holds that a person furnishing such necessaries may recover of the parent therefor. The principle upon which the latter proceed is that, as a parent is under a natural obligation to furnish necessaries for his infant children, if he neglects that duty a person who supplies such necessaries is deemed to have conferred a benefit upon the delinquent parent, for which the law raises an implied promise on his part to pay. If the latter doctrine is correct, it would follow that the plaintiff’s complaint is sufficient, as it shows a clear and palpable omission of duty in that respect on the part of the defendant. Without discussing in detail or attempting to harmonize the various opinions that have been expressed upon this question, we are disposed to hold that, upon the facts alleged in the complaint, the law raised an implied promise on the part of the defendant to pay for the necessaries furnished his infant son. This conclusion is sustained by the principle of the following authorities: Van Valkinburgh v. Watson, 13 Johns. 480; Forsyth v. Ganson, 5 Wend. 558; Clinton v. Rowland, 24 Barb. 634; Cromwell v. Benjamin, 41 Barb. 558, 561; Smith v. Church, 5 Hun, 109; Parker v. Tillinghast, 19 Abb. N. C. 190.
The Van Yalkinburgh Case is directly in point. In that case the court said:
“A parent is under a natural obligation to furnish necessaries for his infant children; and, if the parent neglect that duty, any other person who supplies such necessaries is deemed to have conferred a benefit on the delinquent parent, for which the law raises an implied promise to pay on the part of the parent.”
In the Forsyth Case the court recognized the liability of a parent for necessaries furnished his infant child where the father improperly neglects or refuses to provide them.
This doctrine was also recognized in the Clinton and Smith Cases, where it was held that, to make a parent liable for purchases of a child, a failure on the part of the parent to discharge the obligation to provide necessaries for the infant, and that the goods supplied were necessary, must be shown; thus at least inferentially holding that in case of such neglect the parent would be liable.
It was held in Cromwell v. Benjamin that the liability of a father to furnish necessaries for his minor and invalid children, who were members of his family, and unable to support themselves by their labor, depended upon principles analogous to those which govern the relation of husband and wife, and that as to the wife, if he did not provide for her support, he was legally liable for necessaries furnished to her by tradesmen, even though against his orders, and that he was also liable for necessaries furnished for his children.
*603In Crane v. Baudouine, 55 N. Y. 256, 259, in discussing the question of the liability of a parent for necessaries furnished a daughter, Folger, J., said:
“And were she a daughter for whom, by reason of her minority and dependence upon him, the defendant was under a natural obligation to provide necessaries, this fact would be strong, with others to be mentioned, to sustain an implication of a promise.”
In the Parker Case it was held that where a parent sent his boy away from home to attend school in a distant place, and failed to supply him with clothing suitable to the climate, and required by the boy’s growth, he was liable to the person furnishing such necessaries.
The doctrine of the Van Valkinburgh Case was again recognized and approved in Poock v. Miller, 1 Hilt, 108, and in Henry v. Betts, Id. 156.
In Furman v. Van Sise, 56 N. Y. 439, where this question incidentally arose, it was said by Grover, J.':
“That parents are bound to provide for and maintain their infant offspring results from the law of nature, and is enforced upon both according to their ability.”
In Re Ryder, 11 Paige, 185, 188, in discussing this question, the chancellor said:
“Or a stranger may furnish necessaries for the child, and recover of the parent compensation therefor, where there is a clear and palpable omission of duty, on the part of the parent, in supplying a minor child with necessaries.”
While it may be that the doctrine of these cases is somewhat in conflict with the cases of which Raymond v. Loyl, 10 Barb. 483, is an example, yet we are of the opinion that, in view of the fact that the plaintiff at once notified the defendant that his son was at the plaintiff’s house, in a destitute condition, and without the physical ability to provide himself with the necessaries of life, as was alleged in the complaint and admitted by the demurrer, under all the cases it must be held that an implied promise on the part of the defendant to pay for the necessaries thus furnished arose. In such a case very slight evidence would be sufficient from which to infer such a promise by the parent. When we assume the facts as stated in the complaint, together with such reasonable and fair intendments as are to be implied from the allegations therein, we are satisfied that a cause of action is alleged, and that, upon the admission of those facts, the plaintiff would be entitled to recover the amount claimed. It follows that the judgment should be affirmed.
Judgment affirmed, with costs, with leave to the defendant to answer upon the payment of the costs of the demurrer and of this appeal. All concur.